EXHIBIT 10.1

AGREEMENT

This AGREEMENT, dated as of May 13, 2014 (this “Agreement”), is by and among
Aaron’s, Inc., a Georgia corporation (the “Company”), the entities and natural
persons listed on Schedule A hereto (collectively, the “Vintage Group”) and
Matthew E. Avril (each of the Company, the members of the Vintage Group and
Mr. Avril, a “Party” to this Agreement and, collectively, the “Parties”).

WHEREAS, the Vintage Group Economically Owns (as defined below) shares of common
stock of the Company (the “Common Stock”) totaling, in the aggregate, 7,277,000
shares, or approximately 10.1% of the Common Stock issued and outstanding on the
date hereof; and

WHEREAS, the Company and the Vintage Group have agreed that it is in their
mutual interest to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

ARTICLE I

REPRESENTATIONS

SECTION 1.1 Representations and Warranties of the Vintage Group. Each member of
the Vintage Group represents and warrants that (a) this Agreement and the
performance by each member of the Vintage Group of its obligations hereunder
(i) has been duly authorized, executed and delivered by such member, and is a
valid and binding obligation of such member, enforceable against such member in
accordance with its terms, (ii) does not require approval by any owners or
holders of any equity interest in any member of the Vintage Group (except as has
already been obtained) and (iii) does not and will not violate any law, any
order of any court or other agency of government, the charter or other
organizational documents of any member of the Vintage Group, as amended, or any
provision of any agreement or other instrument to which any member of the
Vintage Group or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
agreement or instrument and (b) as of the date of this Agreement, the Vintage
Group Economically Owns in the aggregate 7,277,000 shares of Common Stock as is
accurately and completely set forth (including, without limitation, as to the
form of ownership) on Schedule A hereto and no member of the Vintage Group or
any of its Affiliates Economically Owns any other securities of the Company.

SECTION 1.2 Representations and Warranties of the Company. The Company
represents and warrants that this Agreement and the performance by the Company
of its obligations hereunder (i) has been duly authorized, executed and
delivered by the Company, and



--------------------------------------------------------------------------------

is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, (ii) does not require the approval of the
shareholders of the Company and (iii) does not and will not violate any law, any
order of any court or other agency of government, the charter or other
organizational documents of the Company, as amended, or any provision of any
agreement or other instrument to which the Company or any of its properties or
assets is bound, or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
lien, charge, restriction, claim, encumbrance or adverse penalty of any nature
whatsoever pursuant to any such agreement or instrument.

ARTICLE II

COVENANTS

SECTION 2.1 Directors.

(a) As promptly as practicable following the date of this Agreement, and in any
event within five (5) business days, the Board of Directors of the Company (the
“Board”) shall (i) increase the size of the Board from eight (8) to nine
(9) directors and (ii) appoint Brian R. Kahn as a director of the Company to
serve on Class I of the Board. At the Company’s 2014 annual shareholders’
meeting (the “2014 Annual Meeting”), the Board will nominate Mr. Kahn for
election to the Board and will recommend in the Company’s definitive proxy
statement in connection with the 2014 Annual Meeting that the Company’s
shareholders vote to elect Mr. Kahn at the 2014 Annual Meeting. Mr. Kahn
acknowledges and agrees that, as a director of the Company, he will have the
same fiduciary duties under Georgia law to the Company and its shareholders as
each member of the Board. Within thirty (30) days after the 2014 Annual Meeting,
the Board shall increase its size from nine (9) to ten (10) directors and use
its best efforts to appoint Matthew E. Avril as a director. If Mr. Avril is
unwilling or unable for any reason to serve as a director, the Vintage Group and
the Board shall mutually agree on a replacement director who qualifies as an
“independent director” for purposes of Section 303A of the Listed Company Manual
of the New York Stock Exchange and the Board shall use its best efforts to
appoint such director as promptly as practicable.

(b) If, prior to the conclusion of the Company’s 2015 annual shareholders’
meeting (the “2015 Annual Meeting”), the Board is expanded to more than ten
(10) directors for any reason, then the Vintage Group shall have the right to
designate a new independent (for purposes of Section 303A of the Listed Company
Manual of the New York Stock Exchange) director, who shall be reasonably
acceptable to the Board. Promptly upon identifying and agreeing on such new
director, and in any event with five (5) business days, the Board shall take all
action necessary to appoint such director to the Board. In no event will the
Board be expanded beyond twelve (12) members at any time prior to the conclusion
of the 2015 Annual Meeting.

(c) By entering into this Agreement, each director appointed to the Board
pursuant to Section 2.1(a) and Section 2.1(b) (and any replacements therefor)
(the “Director Designees”) hereby irrevocably agrees to tender his or her
resignation as a member of the Board and the

 

2



--------------------------------------------------------------------------------

Vintage Group agrees to use its reasonable best efforts to cause any such
Director Designee to tender such resignation on the earliest of (x) the date
that the Vintage Group, together with its Affiliates, does not Economically Own
5% or more of the Common Stock outstanding at such time and (y) the date on
which any member of the Vintage Group proposes (or joins a group that proposes)
a slate of nominees for election as directors at the 2015 Annual Meeting or any
other meeting. For the avoidance of doubt, the Board shall have the discretion
to not accept any such resignation, but there shall be no restriction on the
ability of any Director Designee to resign from the Board at any time.

(d) The Company agrees that through the conclusion of the 2015 Annual Meeting,
if any Director Designee voluntarily resigns as a director of the Company or is
unable to serve as a director of the Company due to death or incapacity or due
to any removal for cause, then the Company and the Vintage Group shall work in
good faith to agree upon a mutually acceptable replacement who qualifies as an
“independent director” for purposes of Section 303A of the Listed Company Manual
of the New York Stock Exchange. For the avoidance of doubt, any replacement
Director Designee shall be subject to the Board’s good faith customary due
diligence process, including review of a Directors’ and Officers’ questionnaire,
background check and interviews and shall enter into a confidentiality agreement
having the same terms as the confidentiality agreement entered into by the
director he or she is replacing. No person other than Messrs. Kahn or Avril (who
have executed this Agreement) may be a Director Designee unless he or she has
executed a joinder to this Agreement with respect to the obligations set forth
in Section 2.1(c). For as long as one or more Director Designees are serving as
directors on the Board, each other director of the Company will also be required
to sign a confidentiality agreement having the same terms as the confidentiality
agreement entered into on the date hereof between Mr. Kahn and the Company (the
form of which is attached as Exhibit C), and the Company shall cause such other
directors to enter into such confidentiality agreement within five (5) days of
the date of this Agreement.

(e) The Board and the Company shall have no obligation to nominate any Director
Designee for election at the 2015 Annual Meeting. Prior to the first day of the
advance notice period for shareholders to nominate directors for election at the
2015 Annual Meeting, the Company shall notify the Vintage Group if it determines
to not nominate any of the Director Designees(s) for election at the 2015 Annual
Meeting.

(f) For the avoidance of doubt, the Vintage Group does not have any obligation
to support the nomination of, or to vote for, any Director Designee (or vote for
or against any other matter) at the 2015 Annual Meeting.

SECTION 2.2 Operating Committee. As promptly as practicable following the date
of this Agreement, and in any even within ten (10) business days, the Board
shall form a new Operational and Financial Advisory Committee (the “Committee”).
The Committee’s charter shall be in the form attached to Exhibit A. The
Committee may be disassembled by the Board upon the earliest of (x) such time as
Mr. Kahn no longer serves as a director on the Board for any reason, (y) such
time as Mr. Kahn is required to resign as a director pursuant to Section 2.1(c)
and (z) the date of the 2015 Annual Meeting. Mr. Ronald Allen, Mr. Ray Robinson
and

 

3



--------------------------------------------------------------------------------

Mr. Kahn shall be the inaugural members of the Committee, and Mr. Kahn shall be
offered membership on the Committee (to the extent it is constituted) at all
times that he is serving on the Board. Vacancies on the Committee shall be
filled by the Board.

SECTION 2.3 Board Declassification. The Board shall take all action necessary to
provide shareholders with a binding vote to declassify the Board at the 2014
Annual Meeting. If, in the Board’s good faith determination, it is not possible
to hold such a vote at the 2014 Annual Meeting, then the Board shall call and
hold a special shareholders’ meeting for the purpose of providing shareholders
with a binding vote to declassify the Board. Any declassification of the Board
shall not shorten the term of any existing director. The Company covenants and
agrees that at least a majority of the directors will stand for election at the
2015 Annual Meeting.

SECTION 2.4 Annual Meeting Dates.

(a) The Company will use its reasonable best efforts to call and hold the 2014
Annual Meeting no later than June 30, 2014.

(b) The Company will use its reasonable best efforts to call and hold the 2015
Annual Meeting no later than June 15, 2015.

SECTION 2.5 Actions by the Vintage Group.

(a) Each member of the Vintage Group agrees that (i) prior to the conclusion of
the 2015 Annual Meeting, it shall not, and shall cause its Affiliates not to,
unless specifically requested or authorized in writing by a resolution of the
Board, directly or indirectly, seek to call, request the call of, or call, or
support in any way the calling of, a special meeting of the shareholders of the
Company and (ii) with respect to any special meeting of the shareholders of the
Company held prior to the 2015 Annual Meeting, it shall cause, and shall cause
its Affiliates to cause, all shares of Common Stock or any other securities of
the Company for which it or they have the right to vote to be voted at such
special meeting of shareholders or at any adjournments or postponements thereof
in accordance with the recommendation of the Board. It is understood and agreed
that this Section 2.5 shall not in any way prohibit the Vintage Group from
proposing (or joining a group proposing) (A) a slate of nominees for election as
directors at the 2015 Annual Meeting or (B) any other business at the 2015
Annual Meeting.

(b) Each member of the Vintage Group shall cause, and shall cause its respective
Affiliates to cause, all shares of Common Stock or any other securities of the
Company for which it or they have the right to vote to be present for quorum
purposes and to be voted at the 2014 Annual Meeting, or at any adjournments or
postponements thereof, in accordance with the recommendation of the Board on all
proposals of the Board set forth in the Company’s definitive proxy statement
filed in connection with the 2014 Annual Meeting (all of which matters are set
forth in the Company’s preliminary proxy statement on file with the Securities
and Exchange Commission on the date of this Agreement).

SECTION 2.6 Additional Representations and Agreements by the Parties.

 

4



--------------------------------------------------------------------------------

(a) The members of the Vintage Group and the Company shall promptly disclose the
existence of this Agreement after its execution pursuant to a joint press
release in the form attached hereto as Exhibit B, and shall file such agreement
as an exhibit to Form 8-K and as an amendment to the Schedule 13D filed by
certain members of the Vintage Group. Subject to applicable law, none of the
Parties shall disclose the existence of this Agreement until the joint press
release is issued.

(b) The Company acknowledges that:

(i) as of the date of this Agreement, Messrs. Kahn and Avril each qualify as an
“independent director” for purposes of Section 303A of the Listed Company Manual
of the New York Stock Exchange; and

(ii) for purposes of determining whether any Director Designee is in compliance
with any stock ownership guidelines of the Company relating to the amount of
shares of Common Stock required to be owned by the Company’s directors, the
Physical Shares of Common Stock that are Beneficially Owned by the members of
the Vintage Group together with their Affiliates shall be included in any such
determination.

(c) Until the earlier of (x) the resignation (or required resignation) of the
Director Designee(s) pursuant to Section 2.1(c) or (y) the conclusion of the
2015 Annual Meeting, no member of the Vintage Group shall, and each member of
the Vintage Group shall cause its respective Affiliates not to, make, or cause
to be made, any comments or statements by press release or similar public
statement to the press, securities analysts or media, or in any Securities and
Exchange Commission filing, that disparages the Company, its partners, officers,
directors or employees or the Company’s businesses, operations, strategic plans
or strategic direction. Until the earlier of (x) the resignation of the Director
Designee(s) pursuant to Section 2.1(c) or (y) the conclusion of the 2015 Annual
Meeting, neither the Company nor any of its officers or directors shall make, or
cause to be made, by press release or similar public statement, including to the
press, securities analysts or media, or in any Securities and Exchange
Commission filing, any statement or announcement that disparages any member of
the Vintage Group or their respective officers, directors or employees. The
foregoing shall not apply to compelled testimony, either by legal process,
subpoena or otherwise, or if the comments or statements of the type covered by
this Section 2.6(c) are required to be made by law or regulation.

(d) Upon the execution of this Agreement by the Parties, the Vintage Group shall
be deemed to have terminated the pending proxy contest with respect to the
election of directors at the 2014 Annual Meeting and shall take no further
action in that regard.

SECTION 2.7 Mutual Release. To the extent permitted by law, the Company, on the
one hand, and the members of the Vintage Group, on the other hand, on behalf of
themselves and for all of their past and present affiliated, associated,
related, parent and subsidiary entities, joint ventures and partnerships,
successors, assigns, and the respective owners, officers, directors, partners,
members, managers, principals, parents, subsidiaries, predecessor entities,
agents, representatives, employees, shareholders, advisors, consultants,
attorneys, heirs, executors,

 

5



--------------------------------------------------------------------------------

administrators, successors and assigns of any such person or entity, security
holders of any such person or entity, and any other person claiming (now or in
the future) through or on behalf of any of such persons or entities
(collectively “Released Persons”), irrevocably and unconditionally release,
settle, acquit and forever discharge the other and all of their Released
Persons, from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, amounts, demands, losses, controversies, contentions,
complaints, promises, accountings, bonds, bills, debts, dues, sums of money,
expenses, specialties and fees and costs (whether direct, indirect or
consequential, incidental or otherwise including, without limitation, attorney’s
fees or court costs, of whatever nature) incurred in connection therewith of any
kind whatsoever, in their own right, representatively, derivatively or in any
other capacity, in law or in equity or liabilities of whatever kind or
character, arising under federal, state, foreign, or common law or the laws of
any other relevant jurisdiction (the “Claims”), that have arisen or arise now
and relate in any manner to the allegations, facts, events, transactions, acts,
occurrences, statements, representations, misrepresentations, omissions
embraced, involved, arising out of, set forth in or otherwise related in any way
to the Company’s or the Vintage Group’s disclosure filings made on or prior to
the date of this Agreement with respect to Vintage, the Company, Vintage’s proxy
contest at the 2014 Annual Meeting, the 2014 Annual Meeting or the Company’s
nomination of directors for election at the 2014 Annual Meeting (collectively,
the “Released Claims”); provided, however, this release and waiver of Claims
shall not include claims (i) to enforce the terms of this Agreement (ii) related
to Kenneth Butler or (iii) that are unknown as of the date hereof.

ARTICLE III

OTHER PROVISIONS

SECTION 3.1 Specific Performance; Other Remedies.

(a) Each Party hereby acknowledges and agrees, on behalf of itself and its
Affiliates, that irreparable harm would occur in the event any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties will be
entitled to specific relief hereunder, including, without limitation, an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof
solely and exclusively in the Business Case Division of the Fulton County
Superior Court, State of Georgia or, if such court does not accept jurisdiction,
then any state or federal court in the State of Georgia or, if such courts do
not accept jurisdiction then any state or federal court in the State of New
York, in addition to any other remedy to which they may be entitled at law or in
equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

(b) Each Party agrees, on behalf of itself and its Affiliates, that any actions,
suits or proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby will be brought solely and exclusively in the
Business Case Division of the Fulton County Superior Court, State of Georgia,
or, if such court does not accept jurisdiction then any state or federal court
in the State of Georgia, or, if such courts do not accept jurisdiction then any
state or

 

6



--------------------------------------------------------------------------------

federal court in the State of New York (and the Parties agree not to commence
any action, suit or proceeding relating thereto except in such courts), and
further agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 3.4 will be
effective service of process for any such action, suit or proceeding brought
against any Party in any such court. Each Party, on behalf of itself and its
Affiliates, irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in the Business Case Division of the Fulton
County Superior Court, State of Georgia, or, if such court does not accept
jurisdiction then any state or federal court in the State of Georgia, or, if
such courts do not accept jurisdiction then any state or federal court in the
State of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.

(c) Each Party agrees, on behalf of itself and its Affiliates, that any
controversy which may arise under this Agreement is likely to involve difficult
and complicated issues, and therefore such Party hereby irrevocably and
unconditionally waives any right such Party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement or any confidentiality agreement entered into in connection with
the matters contemplated herein, or the breach, termination or validity of this
Agreement or any such confidentiality agreement or the matters contemplated
herein. Each Party hereby certifies and acknowledges that (i) no representative,
agent or attorney of any other Party has represented expressly or otherwise that
such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver, (ii) such Party understands and has considered the
implications of this waiver, (iii) such Party makes this waiver voluntarily and
(iv) such Party has been induced to enter into this Agreement and any
confidentiality agreement entered into in connection with the matters
contemplated herein by, among other things, the mutual waivers and
certifications set forth in this Section 3.1.

SECTION 3.2 Entire Agreement. This Agreement (together with any confidentiality
agreement(s) entered into by Mr. Kahn and any other Director Designees) contains
the entire understanding of the Parties with respect to the subject matter
hereof and may be amended only by an agreement in writing executed by the
Parties. No rights under this Agreement shall be deemed waived absent a written
waiver by the Party granting the waiver.

SECTION 3.3 Definitions. For purposes of this Agreement:

(a) The term “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); provided, however, that the term “Affiliate” shall not include any
portfolio or operating company of any member of the Vintage Group. For purposes
of this Agreement, the members of the Vintage Group, on the one hand, and the
Company, on the other, shall not be deemed to be Affiliates of each other.

 

7



--------------------------------------------------------------------------------

(b) The terms “Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership”
shall have the same meanings as set forth in Rule 13d-3 (“Rule 13d-3”)
promulgated by the SEC under the Exchange Act. The terms “Economic Owner,”
“Economically Own” and “Economic Ownership” shall have the same meanings as
“Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership” except that a
person will also be deemed to “Economically Own,” to be the “Economic Owner” and
to have “Economic Ownership” of (i) all shares of Common Stock which such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional, and (ii) all shares of Common Stock
in which such person has any economic interest, including, without limitation,
pursuant to a cash settled call option or other derivative security, contract or
instrument in any way related to the price of shares of Common Stock.

(c) “Physical Shares” means, with respect to a person or entity, shares
Beneficially Owned by such person or entity as to which such person or entity
directly or indirectly has voting and investment power and which are held either
of record by such person or entity or through a broker, dealer, agent, custodian
or other nominee that is the holder of record of such shares. For the avoidance
of doubt, it is understood that (i) “Physical Shares” shall not include shares
Beneficially Owned by such person or entity solely as a result of the operation
of (x) clauses (i) and (ii) of Section 3.3(b) or (y) Rule 13d-3(d)(1)(i)(A)-(B),
and (ii) the fact that shares are held in a margin account or are pledged as
collateral pursuant to customary loan documentation shall not result in such
shares not being considered Physical Shares unless and until such shares are
liquidated pursuant to a margin call or otherwise foreclosed upon by the
applicable broker, lender or other third party.

SECTION 3.4 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by facsimile, when such facsimile is transmitted to the facsimile
number set forth below and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

Aaron’s, Inc.

309 East Paces Ferry Road, N.E.

Atlanta, Georgia 30305

Facsimile: [redacted]

Attention: Robert Kamerschen, Esq.

with a copy to:

Greenberg Traurig, LLP

200 Park Ave.

New York, New York 10166

Facsimile: (212) 805-5555

Attention: Dennis J. Block, Esq.

 

8



--------------------------------------------------------------------------------

if to the Vintage Group:

Vintage Capital Management, LLC

4705 South Apopka Vineland Road, Suite 210

Orlando, Florida 32819

Facsimile: (208) 728-8007

Attention: Brian R. Kahn

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Facsimile: (650) 493-6811

Attention: Bradley L. Finkelstein, Esq. and David J. Berger, Esq.

SECTION 3.5 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, the relationship of the Parties,
and/or the interpretation and enforcement of the rights and duties of the
Parties shall be governed by and construed and enforced in accordance with the
laws of the State of Georgia, without regard to any conflict of law provisions
thereof.

SECTION 3.6 Further Assurances. Each Party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other Parties in
order to effectuate fully the purposes, terms and conditions of this Agreement.

SECTION 3.7 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns, and nothing in this Agreement is intended to confer on any person other
than the Parties or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement. The
rights and obligations under this Agreement may not be transferred without the
consent of the other Parties and any transfer in violation of this sentence
shall be null and void.

SECTION 3.8 Fees and Expenses. Within five (5) business days, the Company shall
reimburse the Vintage Group for all reasonable expenses in an amount not to
exceed $1,500,000 incurred by them in connection with, among other things, the
execution and delivery of this Agreement, preparation for and conduct of the
pending proxy contest with respect to the election of directors at the 2014
Annual Meeting and its Schedule 13D. Except as set forth in the

 

9



--------------------------------------------------------------------------------

preceding sentence, each Party shall bear all fees and expenses incurred by such
Party in connection with this Agreement and the circumstances giving rise
hereto, and no Party shall seek or be entitled to reimbursement of any such fees
and expenses from the other Party.

SECTION 3.9 Counterparts; Miscellaneous. This Agreement may be executed and
delivered (including by facsimile transmission or .pdf) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The headings used herein
are for convenience only and the Parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa. Except as otherwise expressly provided
herein, no failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in law
or in equity, shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. If
any provision of this Agreement or the application thereof becomes or is
declared by a court of competent jurisdiction to be illegal, void or
unenforceable, then the remainder of this Agreement will continue in full force
and effect so long as the remaining provisions do not fundamentally alter the
relations among the Parties.

SECTION 3.10 Interpretation. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of such counsel. Each Party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
Parties shall be deemed the work product of all of the Parties and may not be
construed against any Party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any Party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative as of the date
first above written.

 

COMPANY:

 

AARON’S, INC.

By:  

/s/ Ronald Allen

Name:   Ronald Allen Title:   Chief Executive Officer

THE VINTAGE GROUP:

 

VINTAGE CAPITAL MANAGEMENT, L.L.C.

By:  

/s/ Brian Kahn

Name:   Brian Kahn Title:   Manager KAHN CAPITAL MANAGEMENT, L.L.C. By:  

/s/ Brian Kahn

Name:   Brian Kahn Title:   Manager and Sole Member BRIAN R. KAHN

/s/ Brian R. Kahn

MATTHEW E. AVRIL

/s/ Matthew E. Avril



--------------------------------------------------------------------------------

SCHEDULE A

As of May 13, 2014, the Vintage Group Economically Owns, in the aggregate,
7,277,000 shares of Common Stock.

The persons and entities that own such shares and the number of shares that they
Economically Own are set forth below.

 

Person or Entity

   Shares of Common Stock Economically
Owned

Vintage Capital Management, L.L.C.

   7,277,000

Kahn Capital Management, L.L.C.

  

Brian R. Kahn

  



--------------------------------------------------------------------------------

EXHIBIT A

AARON’S, INC.

OPERATIONAL AND FINANCIAL ADVISORY COMMITTEE CHARTER

PURPOSE/DUTIES/RESPONSIBILITY

The primary purpose of the Operational and Financial Advisory Committee (the
“Committee”) is to act as an advisory committee to assist Aaron’s, Inc. (the
“Company”) and the Company’s Board of Directors (the “Board”) by generating and
sharing ideas and methodologies, in respect of operational matters, capital
allocation, strategic transactions, management succession, franchisee relations
(or any other areas the Committee deems appropriate), that the Committee members
believe will benefit the Company.

COMPOSITION

The Committee shall be composed of three members. The inaugural members of the
Committee shall be Ray Robinson, Ronald Allen and Brian Kahn. Vacancies on the
Committee shall be filled by majority vote of the Board except that Brian Kahn
shall remain a member of the Committee until the earlier of (x) the 2015 Annual
Meeting or (y) his departure from the Company’s Board.

MEETINGS

The Committee shall hold monthly in-person meetings (but, if impracticable, one
or more members may join by telephone). Additional meetings can be called at
reasonable intervals by any member of the Committee, subject to reasonable
notice being given to all committee members. It is anticipated that in the first
two months of the Committee’s formation, the Committee will hold at least two
meetings per month.

Two members will constitute a quorum for a meeting. Each committee member will
endeavour to participate in all Committee meetings. Subject to the restrictions
in any confidentiality agreement between a committee member and the Company, in
connection with any Committee meeting any Committee member can ask to be
provided with any documents regularly maintained by the Company, provided that
such a request shall be made in a reasonable manner and allow the Company
adequate time to provide such documentation.

Whenever, at any Committee meeting, any member expresses the opinion that a
matter discussed should be presented to the Board, it shall be so presented at
the next regularly scheduled Board meeting. Each Committee member shall be free
to express his own ideas and recommendations (orally or in writing) to the Board
or to any other director at any time. The Board will give due consideration to
matters presented by the Committee and the Committee will give due consideration
to matters presented by its members, but the Board and/or, where appropriate,
the Committee, need not implement any suggestion presented by the Committee or
its members.



--------------------------------------------------------------------------------

The Board shall be free to take whatever actions it deems necessary or
appropriate and shall not be required to submit any matters to the Committee
before deliberating or taking action in respect of such matters. Any director
may submit or refer any matter to the Board and is not required first to submit
such matter to the Committee.

By majority vote of the Committee, the Committee can, if it wishes, retain such
advisers as it deems appropriate but is not obligated to do so; provided,
however, that the Committee is not authorized to spend in excess of $50,000 on
aggregate advisory fees without the approval of a majority of the Board.

LIMITATION OF COMMITTEE’S ROLE

Nothing contained in this Charter is intended to expand applicable standards of
liability under statutory or regulatory requirements for the directors of the
Company or the members of the Committee. The purposes and responsibilities
outlined in this Charter are meant to serve as guidelines rather than as
inflexible rules and the Committee is permitted to adopt, by majority vote
approved by the Board, such additional procedures and standards as it deems
necessary from time to time to fulfil its responsibilities.

MINUTES

The Committee can, if it wishes, but is under no obligation to, keep records or
minutes of its discussions.



--------------------------------------------------------------------------------

EXHIBIT B

JOINT PRESS RELEASE

FOR IMMEDIATE RELEASE

Aaron’s, Inc. Reaches Agreement With Vintage Capital Management

Brian R. Kahn and Matthew E. Avril to Join Aaron’s Board of Directors

ATLANTA and ORLANDO, Fla., May 13, 2014 – Aaron’s, Inc. (NYSE: AAN), the leading
lease-to-own specialty retailer that offers flexible payment options for
credit-challenged individuals, today announced that it has reached an agreement
with Vintage Capital Management, LLC (“Vintage”), the Company’s second largest
shareholder. Pursuant to the agreement, Aaron’s will expand the size of its
Board from eight to ten directors. Brian R. Kahn, Managing Member of Vintage,
has been appointed to the Board, effective May 20, 2014, and included in the
Company’s slate of director nominees for election at the 2014 Annual Meeting of
Shareholders. In addition, within 30 days following the 2014 Annual Meeting,
Matthew E. Avril, former President of the Hotel Group of Starwood Hotels &
Resorts Worldwide, Inc. (“Starwood”), will be appointed to the Board.

Ray M. Robinson, Chairman of the Aaron’s Board, said, “We continue to engage in
active dialogue with our shareholders and greatly appreciate the support we have
received. We look forward to working with Brian and Matt as we integrate the
Progressive Finance acquisition and execute Aaron’s strategic plan to improve
our business and deliver lasting value for Aaron’s shareholders.”

Mr. Kahn said, “Aaron’s has taken and will continue to take important steps to
enhance its industry leading growth and profitability profile. I have been
involved with Aaron’s for many years, as a franchisee, as a large shareholder
and now as a Board member. Matt and I look forward to working with our fellow
Aaron’s directors to help fully realize the potential of this great Company.”

Under the terms of the agreement, Vintage has agreed to vote its shares in
support of all of the Board’s director nominees at the 2014 Annual Meeting. In
addition, the Board has formed a new Operational and Financial Advisory
Committee that will provide input on matters related to Aaron’s core business.
The founding members of the Committee will be Ray Robinson, Ron Allen and Brian
Kahn. Aaron’s will also continue to review its corporate governance practices as
well as work to explore opportunities, as appropriate, to reduce its operating
expenses.

The complete agreement with Vintage will be filed on a Form 8-K with the
Securities and Exchange Commission.

Brian R. Kahn

Brian R. Kahn founded and has served as the investment manager of Vintage and
its predecessor since 1998. Mr. Kahn has served as Chairman of API Technologies
Corp. (“API”) since January



--------------------------------------------------------------------------------

2011; from January 2011 to August 2012, Mr. Kahn also served as Chief Executive
Officer of API. From October 2011 to July 2012, Mr. Kahn was a director of
Integral Systems, Inc. From September 2009 to April 2010, Mr. Kahn was the
Chairman of White Electronic Designs Corporation. Earlier in his career,
Mr. Kahn was the owner of Rosey Rentals L. P., which at the time was the
second-largest franchisee of Aaron’s, Ace TV Rental and Choice Rent-to-Own.

Matthew E. Avril

Matthew E. Avril retired from Starwood in December 2012, where he had served as
President, Hotel Group since September 2008. Mr. Avril was responsible for hotel
operations worldwide for Starwood’s nine hotel brands, consisting of
approximately 1,100 properties in more than 97 countries. Mr. Avril also oversaw
Starwood’s global sales organization. Mr. Avril began his career with Starwood
in 1989 through Vistana, Inc., the predecessor to Starwood Vacation Ownership.
Mr. Avril is a director of API and Zentila.

About Aaron’s, Inc.

Aaron’s, Inc. (NYSE: AAN), a leader in the sales and lease ownership and
specialty retailing of residential furniture, consumer electronics, home
appliances and accessories, has more than 2,130 Company-operated and franchised
stores in 48 states and Canada. Aaron’s was founded in 1955, is headquartered in
Atlanta and has been publicly traded since 1982. For more information, visit
www.aarons.com. Aaron’s, Inc. includes the Aarons.com and ShopHomeSmart.com
brands.

About Vintage Capital Management, LLC

Vintage Capital Management, LLC is a value-oriented, operations-focused private
and public equity investor specializing in the aerospace & defense,
manufacturing and consumer sectors with a 15-year track record of consistently
successful returns. Vintage adheres strictly to a capital preservation approach
defined by its commitment to control (economic or otherwise); vigilant analysis;
structural advantages; and partnership with successful operators well known to
Vintage.

“Safe Harbor” Statement under the Private Securities Litigation Reform Act of
1995: Statements in this news release regarding Aaron’s, Inc.‘s business that
are not historical facts are “forward-looking statements” within the meaning of
the Private Securities Litigation Reform Act of 1995 that are based on current
expectations, forecasts and assumptions of Aaron’s that involve risks and
uncertainties which could cause actual results to differ materially from those
contained in the forward-looking statements. These risks and uncertainties
include: changes in general economic conditions; the impact of competition; the
impact of litigation; changes to customer demand; Aaron’s ability to maintain
customer privacy and information security; the cost and time required of Aaron’s
management and employees and general disruption to Aaron’s operations associated
with responding to any potential proxy contest; the ability to achieve expected
synergies and operating efficiencies from the acquisition; the ability to
successfully integrate Progressive’s operations; such integration may be more
difficult, time-consuming or costly than expected; revenues following the
acquisition may be lower than expected; operating costs, customer loss and
business disruption may be greater than expected following the acquisition; the
retention of certain key employees at Progressive; the amount of the costs,
fees, expenses and charges related to the acquisition, and the risks and
uncertainties discussed under “Risk Factors” in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2013 and in the



--------------------------------------------------------------------------------

Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2014.
Aaron’s assumes no obligation to update the information included in this press
release, whether as a result of new information, future events or otherwise.

Contacts:

Gilbert L. Danielson

Executive Vice President, Chief Financial Officer

404-231-0011

Garet Hayes

Director of Public Relations

678-402-3863

Steve Frankel / Tim Lynch / James Golden

Joele Frank, Wilkinson Brimmer Katcher

212-355-4449

Brian R. Kahn

Vintage Capital Management, LLC

407-909-8015



--------------------------------------------------------------------------------

EXHIBIT C

Confidentiality Agreement

May [    ], 2014

To: Brian R. Kahn

This letter agreement shall become effective on the date hereof. It relates to
an Agreement (the “Agreement”), dated as of the date hereof, by and among
Aaron’s, Inc. (the “Company”) and the Vintage Group (as defined therein). Among
other things, pursuant to the terms of such Agreement, you, as a director
designee of the Vintage Group, will be appointed to the Board of Directors of
the Company (the “Board”). The Company may, in its sole discretion, furnish to
you, prior to your election to the Board, information that it shares with its
directors. You acknowledge that this information and any other non-public
information that may furnished to you by or on behalf of the Company at any time
is proprietary to the Company and may include trade secrets or other business
information the disclosure of which could harm the Company. In consideration
for, and as a condition of, such non-public information being furnished to you,
your officers, directors and/or employees (and, subject to the restrictions in
paragraph 2, your agents, representatives, attorneys and advisors, collectively,
“Representatives”), you agree to treat any and all information concerning or
relating to the Company or any of its subsidiaries or affiliates that is
furnished to you or your Representatives (regardless of the manner in which it
is furnished, including without limitation in written or electronic format or
orally, gathered by visual inspection or otherwise) by or on behalf of the
Company, together with any notes, analyses, reports, models, compilations,
studies, interpretations, documents or records containing, referring, relating
to, based upon or derived from such information, in whole or in part
(collectively, “Confidential Information”), in accordance with the provisions of
this letter agreement, and to take or abstain from taking the other actions
hereinafter set forth. For the avoidance of doubt, “Confidential Information”
includes any information discussed or disseminated at the meetings of the Board
or its Committees and any comments or statements made by any director or officer
of the Company concerning the Company, the business of the Company or the
Company’s affiliates, officers, directors or employees.

1. The term “Confidential Information” does not include information that (i) is
or has become generally available to the public other than as a result of a
direct or indirect disclosure by you or your Representatives in violation of
this letter agreement or in violation of any contractual, legal or fiduciary
obligation to or of the Company or by any member of the Vintage Group, (ii) was
within your or any of your Representatives’ possession prior to its being
furnished to you by or on behalf of the Company or its Representative, (iii) is
received from a source other than the Company or any of its Representatives;
provided, that in the case of each of (ii) and (iii) above, the source of such
information was not, to your knowledge, bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
the Company or any of its subsidiaries with respect to such information at the
time the same was disclosed, or (iv) is or was independently developed by you or
your Representatives, or on your or their behalf, without reference to or use of
any Confidential Information.



--------------------------------------------------------------------------------

2. You hereby agree that you and your Representatives will (a) keep the
Confidential Information strictly confidential and (b) not disclose any of the
Confidential Information in any manner whatsoever without the prior written
consent of the Company; provided, however, that you may disclose any of such
information to: (A) your Representatives (i) who need to know such information
for the sole purpose of advising you on your investment in or position with the
Company and (ii) who are informed by you in advance of the confidential nature
of such information and who agree to comply with the use and confidentiality
obligations contained in this letter agreement as if they are a party hereto;
provided, further, that you will be responsible for any violation of this letter
agreement by your Representatives as if they were parties hereto and you agree
to take all reasonable measures (including, but not limited to, court
proceedings) to cause your Representative to comply with such obligations
provided that you will not be so responsible with respect to any such
Representative who has executed a copy of this letter agreement as an Additional
Signatory and delivered such signed copy to the Company and (B) any member of
the Vintage Group subject to the entry by such member to a confidentiality
agreement with the Company on substantially the same terms as this letter
agreement prior to such disclosure. It is understood and agreed that information
or documents that Company management deems “competitively-sensitive” shall not
be provided to you or your Representatives if Company management determines you
have an adverse competitive interest in respect of such information or the
subject matter covered in such documents unless and until you execute an
acknowledgement that such information and/or documentation (i) shall be used
only in connection with the exercise of your duties as a director of the
Company; and (ii) shall not be shared, directly or indirectly, with any business
that is a competitor of the Company or with any other person acting as a
director, officer, employee or agent of such business. It is understood and
agreed that you shall not take any action or fail to take any action with the
purpose or effect of waiving attorney client privilege or disclose to your
Representatives or any member of the Vintage Group any Legal Advice (as defined
below) that may be included in the Confidential Information with respect to
which such disclosure would constitute waiver of the Company’s attorney client
privilege or attorney work-product; provided, however, that you may provide such
disclosure if you have not taken any action or failed to take any action that
has the purpose or effect of waiving attorney client privilege with respect to
any portion of such Legal Advice and if your outside legal counsel provides the
Company with a written opinion that such disclosure will not waive the Company’s
attorney client privilege with respect to such Legal Advice. “Legal Advice” as
used herein shall be solely and exclusively limited to the legal advice provided
by legal counsel and shall not include factual information or the formulation or
analysis of business strategy.

3. In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Confidential Information, you will promptly notify (except where such notice
would be legally prohibited) the Company in writing by facsimile and certified
mail and provide reasonable cooperation so that the Company, at its expense, may
seek a protective order or other appropriate remedy. Nothing herein shall be
deemed to prevent you or your Representatives, as the case may be, from honoring
a subpoena, legal process or other legal requirement that requires discovery,
disclosure or production of the Confidential Information if (a) you produce or
disclose only that portion of the Confidential Information which your outside
legal counsel advises you is legally required to be so produced or disclosed; or
(b) the Company consents in writing to having the Confidential



--------------------------------------------------------------------------------

Information produced or disclosed pursuant to the subpoena, legal process or
other legal requirement. In no event will you or any of your Representatives
oppose any action by the Company to obtain a protective order, motion to quash
or other relief to prevent the disclosure of the Confidential Information or to
obtain reliable assurance that confidential treatment will be afforded the
Confidential Information. It is understood that there shall be no “legal
requirement” requiring you to disclose any Confidential Information solely by
virtue of the fact that, absent such disclosure, you would be prohibited from
purchasing, selling, or engaging in derivative or other transactions with
respect to, the common stock of the Company (including, for the avoidance of
doubt, any agreement or understanding with respect to the voting or the granting
or withholding of consent with respect to any common stock of the Company or
otherwise proposing or making an offer to do any of the foregoing). Before
filing any document with the SEC or other governmental or regulatory body in
which you intend to include Confidential Information that you believe is legally
required to be included in such a filing, you will obtain the advice of your
outside counsel to the effect that the Confidential Information is legally
required to be included in such filing.

4. You acknowledge that (a) none of the Company or any of its Representatives
makes any representation or warranty, express or implied, as to the accuracy or
completeness of any Confidential Information, and (b) none of the Company or any
of its Representatives shall have any liability to you or to any of your
Representatives relating to or resulting from the use of the Confidential
Information or any errors therein or omissions therefrom. You shall give
reasonable advance notice to the Chairman of the Board before you or your
Representatives directly or indirectly initiate contact or communication with
any executive or employee of the Company concerning Confidential Information, or
seek any information in connection therewith from any such person.

5. All Confidential Information shall remain the property of the Company.
Neither you nor any of your Representatives shall by virtue of any disclosure of
and/or your use of any Confidential Information acquire any rights with respect
thereto, all of which rights (including all intellectual property rights) shall
remain exclusively with the Company. At any time upon the request of the Company
for any reason, you will promptly return to the Company all hard copies of the
Confidential Information and permanently erase or delete all electronic copies
of the Confidential Information in your or any of your Representative’s
possession or control; provided, however, that you will not be obligated to
return or destroy any Confidential Information to the extent otherwise required
by law, legal, regulatory or judicial process or any internal compliance policy
or procedure relating to the backup storage of data (so long as such backup
storage is not readily accessible in the ordinary course). Notwithstanding the
return or erasure or deletion of Confidential Information, you and your
Representatives will continue to be bound by the obligations contained herein.

6. You acknowledge, and will advise your Representatives, that the Confidential
Information may constitute material non-public information under applicable
federal and state securities laws, and that you shall not, and you shall use
your reasonable best efforts to ensure that your Representatives, while such
information constitutes material non-public information, do not, trade or engage
in any derivative or other transaction, on the basis of such information in
violation of such laws.



--------------------------------------------------------------------------------

7. You hereby represent and warrant to the Company that this letter agreement
has been duly authorized, executed and delivered by you, and is a valid and
binding obligation, enforceable against you in accordance with its terms.

8. It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

9. You acknowledge that the value of the Confidential Information to the Company
is unique and substantial, but may be impractical or difficult to assess in
monetary terms. In the event of an actual or threatened violation of this letter
agreement, in addition to any and all other remedies which may be available to
the Company, you expressly consent to the Company seeking enforcement of this
letter agreement by injunctive relief or specific performance, without proof of
actual damages or posting of a bond.

10. Each party hereto agrees, on behalf of itself and its affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
the Business Case Division of the Fulton County Superior Court, State of
Georgia, or, if such court does not accept jurisdiction, any state or federal
court in the State of Georgia, or, if such courts do not accept jurisdiction
then any state or federal court in the State of New York (and the parties agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 12 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in any state or federal court
in the State of Georgia, or, if such courts do not accept jurisdiction then any
state or federal court in the State of New York, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an improper or inconvenient forum.

11. This letter agreement contains the entire understanding of the parties with
respect to the subject matter hereof and may be amended only by an agreement in
writing executed by the parties hereto.



--------------------------------------------------------------------------------

12. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

if to the Company:

Aaron’s, Inc.

309 East Paces Ferry Road, N.E.

Atlanta, Georgia 30305

Facsimile: [redacted]

Attention: Robert Kamerschen, Esq.

with a copy to:

Greenberg Traurig, LLP

200 Park Ave.

New York, New York 10166

Facsimile: (212) 805-5555

Attention: Dennis J. Block, Esq.

if to Brian R. Kahn:

c/o Vintage Capital Management, LLC

4705 South Apopka Vineland Road, Suite 210

Orlando, Florida 32819

Facsimile: (208) 728-8007

Attention: Brian Kahn

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Facsimile: (650) 493-6811

Attention: Bradley L. Finkelstein, Esq. and David J. Berger, Esq.

13. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.

14. This letter agreement may be executed and delivered (including by facsimile
transmission or .pdf) in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

15. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company.



--------------------------------------------------------------------------------

16. This letter agreement shall expire one year from the date on which the
undersigned ceases to be a director of the Company.

17. No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreement.

18. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this agreement, and that it has executed the same with the advice
of such independent counsel. Each party and its counsel cooperated and
participated in the drafting and preparation of this agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
agreement shall be decided without regards to events of drafting or preparation.

*            *             *



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company.

 

Very truly yours, AARON’S, INC. By:  

 

Name:   Ronald Allen Title:   Chief Executive Officer

Accepted and agreed as of the date first written above:

BRIAN R. KAHN

 

                                                 